Certain portions of this exhibit have been omitted pursuant to Rule 601(b)(10)
of Regulation S-K. The omitted information is (i) not material and (ii) would
likely cause competitive harm to the Company if publicly disclosed.


Exhibit 10.3


AMENDMENT TO THE MINIMUM PREMIUM FINANCIAL AGREEMENT,
AS AMENDED EFFECTIVE JANUARY 1, 2017
BY AND BETWEEN
INSPERITY HOLDINGS, INC.
AND
UNITED HEALTHCARE INSURANCE COMPANY


 
THIS AMENDMENT TO THE MINIMUM PREMIUM FINANCIAL AGREEMENT, as amended effective
January 1, 2017, (the “MP Financial Agreement”) is entered into as of January 1,
2019, by and between Insperity Holdings, Inc. (the “Employer”), a Texas
corporation, and United Healthcare Insurance Company (the “Company”), a
Connecticut corporation (this “Amendment”).
RECITALS
WHEREAS, on or about June 25, 2002, the Employer and the Company executed the
Minimum Premium Financial Agreement effective January 1, 2002 ("Original
Agreement"); and


WHEREAS, effective January 1, 2005, the Employer and the Company executed the MP
Financial Agreement to amend and restate the Original Agreement (terms
capitalized in this Amendment not for grammatical reasons and not otherwise
defined in this Amendment shall have the meanings ascribed to them in the MP
Financial Agreement); and


WHEREAS, effective January 1, 2008, January 1, 2009, January 1, 2011, January 1,
2013, January 1, 2015, January 1, 2016, and January 1, 2017, the Employer and
the Company amended the MP Financial Agreement; and


WHEREAS, the Employer and the Company now wish to further amend the MP Financial
Agreement pursuant to the terms of this Amendment effective January 1, 2019,
unless otherwise stated herein.
 
NOW, THEREFORE, in consideration of the following mutual covenants and promises,
the parties agree as follows:


ARTICLE I
POLICIES, RATES AND FACTORS
Section 1.1. Policies, Rates and Factors. Exhibit D to the MP Financial
Agreement is hereby amended and restated in its entirety to read, effective
January 1, 2019:


Exhibit D- Policies, Rates and Factors


I.
The definition of “Policy” for purposes of Section 1(s) of the Agreement shall
be as follows:





--------------------------------------------------------------------------------






•
Effective January 1, 2019: No. [ ] (Medical [ ] and [ ].) (“Policy'') which
policy numbers are amended from time to time in the normal course of business,
including all individuals, dependents and/or other persons enrolled in COBRA or
state continuation coverage.



II.
The “Maximum Monthly Employer Benefit Obligation"' (the “MMEBO”) shall be the
Quoted Premium effective January 1st of the Arrangement Period minus the [ ] for
each Policy effective January 1st for the 2019, 2020, 2021, and 2022 calendar
years.



III.
The “MP Premium” shall be the total of the estimated [ ] and [ ] calculated as a
fixed dollar amount during the Arrangement Period and trued up in normal course,
for each Policy plus the applicable [ ] (the [ ]) for the 2019, 2020, 2021, and
2022 calendar years.



IV.
The "[ ]" shall consist of an [ ] portion and a [ ] portion, where [ ] shall be
measured each December 15th and June 15th and shall be the [ ] that is used to
determine the [ ] and [ ] for the following six (6) months of the MP Financial
Agreement period.



a.
The [ ] portion shall be [ ] ([ ] if [ ] is [ ] or above on 12/15/2018), for
each Policy period effective January 1st and July 1st for the 2019, 2020, 2021,
and 2022 calendar years.



b.
Further [ ] reductions in the [ ] potion of our fees will occur if [ ] is [ ]
and again if [ ] is [ ] during the agreement period. For the avoidance of doubt,
the parties agree that the [ ] portion of the [ ] for 2019, 2020, 2021 and 2022
shall be [ ] from the January 1, 2019 starting [ ] of [ ] or [ ], by [ ] upon
reaching [ ] of [ ] and by an additional [ ] upon reaching [ ] of [ ]. The
calculation of "[ ]" is defined in Section V of this Amendment.



c.
The [ ] portion shall be [ ] for the calendar year beginning January 1, 2019.
The [ ] portion shall be [ ] for each Policy period effective January 1st and
July 1st for the 2020, 2021, and 2022 calendar years, provided [ ], but falls [
] for each respective calendar year. In the event that [ ] exceeds or declines
below the [ ] thresholds set forth below, the [ ] will be adjusted accordingly
for the 2020, 2021, and 2022 calendar years. The calculation of "[ ]" is defined
in Section V of this Amendment.



i.
The [ ] portion shall be [ ] for each [ ] above the annual starting [ ] targets
as measured on 12/15 of the prior plan year or 6/15 of the current year:



2020 - [ ]
2021 - [ ]
2022 - [ ]


ii.
The [ ] portion shall be [ ] for each [ ] below the annual starting [ ] target
as measured on 12/15 of the prior plan year or 6/15 of the current year:



2020 - [ ]
2021 - [ ]
2022 - [ ]






--------------------------------------------------------------------------------




V.
For purposes of Section IV of this Exhibit D, [ ] shall be determined based upon
the following parameters:



•
[ ] is defined to include [ ] and [ ] for coverage in the Policy and [ ] and [ ]
for coverage under [ ] policies with Employer, which policies are amended from
time to time in the normal course of business, including all [ ] and/or other [
] in COBRA or state continuation coverage.



•
[ ] shall be measured each December 15th and June 15th and shall be the [ ] that
is used to determine the [ ] and [ ] for the following six (6) months of the MP
Financial Agreement period.



VI.
The applicable year's [ ] Fee shall be billed separately to Employer. [ ] and
the [ ] Fee will continue to be a pass through of actual expenses.

  


ARTICLE II
COOPERATION


Section 2.1     Cooperation. The Parties agree to execute such further documents
and to take such further actions as may be necessary to implement and carry out
the terms and conditions of this Amendment.


Section 2.2     Publicity. The parties acknowledge and agree that the terms and
conditions of this Amendment, including the existence thereof, are subject to
the provisions of section 5(e) of the Minimum Premium Administrative Services
Agreement.




--------------------------------------------------------------------------------






ARTICLE III
AGREEMENT PERIOD


Section 3.1 Term and Termination of the Agreement. Section 4(a) of the Minimum
Premium Financial Agreement, effective January 1, 2005, is hereby amended and is
restated in its entirety to read as follows:
Section 4. Term and Termination of the Agreement
(a)
The Agreement shall be effective as of January 1, 2019 (“Effective Date”). The
Agreement shall be in effect through December 31, 2022 and shall continue
automatically for successive Agreement Periods of twelve (12) months each,
unless it is discontinued in accordance with this section 4.



[The balance of this page intentionally is left blank. The signature page
follows.]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Amendment to the MP Financial
Agreement to be executed as of the date set forth in the preamble.
INSPERITY HOLDINGS, INC.
 
UNITED HEALTHCARE INSURANCE COMPANY
 
 
 
 
 
 
By: /s/ James D. Allison
 
By: /s/ Anthony R. Carr
Authorized Signature
 
Authorized Signature
 
 
 
Name: James D. Allison
 
Name: Anthony R. Carr
 
 
 
Title: SVP Gross Profit Operations
 
Title: National Vice President
 
 
 
Date: March 8, 2019
 
Date: March 12, 2019



























